Citation Nr: 1339125	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) since August 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from June 1945 to January 1947.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted SMC based upon the need for regular aid and attendance/housebound status from June 8, 2011 to August 1, 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, in an August 2011 rating decision, the RO granted SMC housebound benefits from June 8, 2011 to August 1, 2012, the time period that a 100 percent temporary total disability rating based upon convalescence for the Veteran's service-connected right knee disability was granted. 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Board notes that VA has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The United States Court of Appeals for Veterans Claims (Court) has held that although a total disability rating based upon individual unemployability (TDIU) may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, in a July 2007 rating decision, the RO granted a TDIU as of May 10, 2006 as the Veteran's multiple service-connected disabilities rendered him unemployable.  The rating decision also noted that a May 2007 VA examiner indicated that the Veteran's service-connected lumbar spine disability, in particular, caused severe impairment of, or prevented physical employment and caused moderate impairment of sedentary employment.  However, the examiner did not determine whether the Veteran's service-connected lumbar spine disability alone resulted in the Veteran being unable to secure or follow a substantially gainful occupation.

Accordingly, the question remains as to whether the Veteran has a single, separate disability that would, by itself, be of sufficient severity to alone produce unemployability, and thus create the basis for an award of a TDIU by satisfying the "rated as total" element of section 1114(s).

Additionally, the Board notes that while the Veteran underwent a VA aid and attendance/housebound examination in June 2012, the medical evidence is absent an opinion as to whether he meets the criteria for housebound status.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine his entitlement to housebound status.

Accordingly, if it is determined that the Veteran a single, separate disability that would, by itself, be of sufficient severity to alone produce unemployability and thus meets the disability rating percentage criteria set forth for SMC pursuant to 38 U.S.C.A. § 1114(s) since August 1, 2012, an examination should be scheduled in order to determine whether the Veteran is substantially confined as a direct result of service-connected disability to his dwelling and the immediate premises.  See 38 C.F.R. § 3.350 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination in order to determine the impact of his service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a single, separate, service-connected disability (of the lumbar spine) that would, by itself, be of sufficient severity to alone render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, other service-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

3.  If, it is found that the Veteran has a single, separate disability that would, by itself, be of sufficient severity to alone produce unemployability, the Veteran should be scheduled for VA examination by an appropriate VA examiner in order to determine whether the Veteran is permanently housebound (substantially confined as a direct result of service-connected disability/disabilities to his dwelling and the immediate premises) by reason of service-connected disability or disabilities.  The examiner should provide a rationale for the opinion given.

4.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



